                   Case 4:17-cr-00298-BSM Document 640 Filed 04/06/21 Page 1 of 5


AO 245D (Rev . 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

            UNITED STATES OF AMERICA                                      ~   JUDGMENT IN A CRIMINAL                                ~ff.ED
                                 V.                                       )   (For Revocation of Probation or Supervised Rt.leSstQISTRICT COURT
                                                                          )                                                 EASTERN Dl~TRJCT ARKANSAS
                        Lisa Ann Welton                                  )
                                                                                                                                    APR O6 2021
                                                                         ) Case No. 4: 17-cr-00298-BSM-16
                                                                         ) USM No. 31834-009          JAMES
                                                                         )                            By:
                                                                         ) Leslie Borgognoni                                                      DEP CLERK
                                                                                                           Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           -----'-1---'a"'-n-'--'"d--2 = - - - - - - - - of the tenn of supervision.
•   was found in violation of condition(s) count(s)                                        after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                          Violation Ended
See Page 2.




       The defendant is sentenced as provided in pages 2 through _ _5 __ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
liZl" The defendant has not violated condition(s)         3, 4, and 5             and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
fully pai_d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant' s Soc. Sec. No.: 5072                                                           04/05/2021
                                                                                                     Date of Imposition of Judgment
Defendant's Year of Birth:            1968
                                                                                    -23~
                                                                                     7
                                                                                                                    _Q          '}h - ~
City and State of Defendant's Residence:                                                                    Signa~~udge                      -=
Hensley, Arkansas
                                                                                         Brian S. Miller, United States District Judge
                                                                                                          Name and Title of Judge


                                                                                                              04/06/2021
                                                                                                                    Date
                  Case 4:17-cr-00298-BSM Document 640 Filed 04/06/21 Page 2 of 5

AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   - =2-    of   - --=5__
DEFENDANT: Lisa Ann Welton
CASE NUMBER: 4:17-cr-00298-BSM-16

                                                  ADDITIONAL VIOLATIONS

                                                                                                                    Violation
Violation Number               Nature of Violation                                                                  Concluded
1 - Mandatory (2)              You must not unlawfully possess a controlled substance.                          12/01/2020

2 - Mandatory (3)              You must refrain from unlawful use of a controlled substance. You must           12/01/2020

                               submit to one drug test within 15 days of release from imprisonment and at

                               least two periodic drug tests thereafter, as determined by the court.
                       Case 4:17-cr-00298-BSM Document 640 Filed 04/06/21 Page 3 of 5

AO 245D (Rev. 09/ 19)      Judgment in a Criminal Case for Revocations
                           Sheet 2- Imprisonment
                                                                                                      Judgment -          3_ of
                                                                                                                   Page _ _       5
DEFENDANT: Lisa Ann Welton
CASE NUMBER: 4:17-cr-00298-BSM-16


                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
6 months.




     lief   The court makes the following recommendations to the Bureau of Prisons:

Imprisonment is recommended at Aliceville, Alabama.




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •     at   _________ •                        a.m .    •     p.m.        on
            •     as notified by the United States Marshal.

     lief   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            r:£   before 2 p.m. on
                                      - 05/05/2021
                                         - - - - - - -- - - -
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                                         RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                        to

at   _ _ _ _ _ __ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                  UNITED STA TES MARSHAL


                                                                                By
                                                                                               DEPUTY UNITED STATES MARSHAL
                     Case 4:17-cr-00298-BSM Document 640 Filed 04/06/21 Page 4 of 5

 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                     Judgment-Page   _ 4__   of        5
DEFENDANT: Lisa Ann Welton
CASE NUMBER: 4:17-cr-00298-BSM-16
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     No supervised release to follow term of imprisonment.




                                                    MANDATORY CONDITIONS
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.      •   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.       D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                   Case 4:17-cr-00298-BSM Document 640 Filed 04/06/21 Page 5 of 5

AO 245D (Rev. 09/ 19)    Judgment in a Criminal Case for Revocations
                         Sheet 5 - Criminal Monetary Penalties

                                                                                                           Judgment -   Page _    _5_     of   5
DEFENDANT: Lisa Ann Welton
CASE NUMBER: 4:17-cr-00298-BSM-16
                                            CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                        Assessment               Restitution                    Fine                AVAA Assessment*              JVT A Assessment**
TOTALS           $ 0.00                      $   0.00                      $ 0.00                 $ 0.00                         $ 0.00



D    The determination ofrestitution is deferred until
                                                       ----
                                                            . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

D    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                                Total Loss***                           Restitution Ordered                  Priority or Percentage




TOTALS                                 $ _ _ _ __              _ 0_.0_0_          $._ __ _ _ ____::_:o·c.::..oo,::_


D     Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ __

•     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the              D fine           D restitution.
      D the interest requirement for the            D fine             D restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, I IOA, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
